

Change in Control Provisions


1.Involuntary Termination during a Change in Control Period: If your employment
with E*TRADE Financial Corporation (the “Company”) is terminated as a result of
an Involuntary Termination during a Change in Control Period, then subject to
you signing the Release and any revocation period with respect thereto expiring
without revocation within 60 days following the date of termination, you shall
receive the following benefits, in addition to any compensation and benefits
earned
and unpaid through the date of your termination of employment:


(a)    a lump sum cash severance payment equal to two times the sum of (x) your
annual base salary as in effect immediately prior to such termination, or if
higher, as in effect immediately prior to the first event constituting Change in
Control Period Good Reason and (y) your annual cash performance bonus at the
target payment level in effect for the year in which such termination occurs,
or, if higher, in effect for the year preceding the first occurrence of an event
constituting Change in Control Period Good Reason, which payment shall be paid
within 30 days following the effectiveness of the Release, but in no event later
than March 15 of the year following the year in which such termination of
employment occurs;


(b)    a lump sum cash payment equal to the product of (x) the annual cash
performance bonus (which shall be no less than the annualized amount accrued by
the Company) that would have been paid to you had you remained employed through
the date of payment, based on the Company’s actual performance for the year in
which such termination occurs, and (y) a fraction, the numerator of which is the
number of days elapsed in the calendar year in which such termination occurs and
the denominator of which is 365, which payment shall be paid no later than March
15 of the year following the year in which such termination of employment
occurs;


(c)    each Time-Based Equity Grant shall become fully vested (and, with respect
to restricted stock units, converted into shares) in full as of the date on
which the Release becomes effective; provided that, to the extent necessary to
avoid accelerated taxation or tax penalties under Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended (the “Code”), (x) if such
termination occurs during a Change in Control Period but prior to a Change in
Control that constitutes a “a change in ownership”, a “change in effective
control”, or a “change in the ownership of a substantial portion of the assets”
of the Company under Section 409A, and the regulations promulgated under Section
409A, then to the extent necessary to avoid accelerated taxation or tax
penalties under Section 409A, any restricted stock units will be settled on the
same dates on which such settlement would have occurred if you remained employed
and (y) if the 60 day period referenced in this Section 1 in respect of the
Release begins in one calendar year and ends in another, then the RSUs will be
settled in the second calendar year; and


(d)    reimbursement for the cost of medical coverage at a level equivalent to
that provided by the Company immediately prior to termination of employment,
through the earlier of: (A) 24 months following your termination of employment,
or (B) the date that you become eligible for medical coverage from a subsequent
employer; provided that (x) it shall be your obligation to inform the Company
that you have become eligible for such medical coverage and (y) such
reimbursement shall be made by the Company subsidizing or reimbursing COBRA
premiums or, if you are no longer eligible for COBRA continuation coverage, by a
lump sum payment based on the monthly premiums immediately prior to the
expiration of COBRA coverage.


2.Certain Definitions: For the purposes of this Exhibit A, the following
capitalized terms shall have the meanings set forth below. For the avoidance of
doubt, to the extent any of the following defined terms





--------------------------------------------------------------------------------







conflict with any corresponding defined term in any other agreement applicable
to you, the following defined terms shall prevail:


(a)    “Cause” shall mean any of the following:


(i)    Your theft, dishonesty, willful misconduct, breach of fiduciary duty for
personal profit, or falsification of any material employment or Company records;


(ii)    Your conviction (including any plea of guilty or nolo contendere) of any
criminal act involving fraud, dishonesty, misappropriation or moral turpitude,
or which impairs your ability to perform your duties with the Company;


(iii)    Your intentional and repeated failure to perform stated duties after
notice from the Company of, and a reasonable opportunity to cure, such failure;


(iv)    Your improper disclosure of the Company’s confidential or Proprietary
Information;


(v)    any material breach by you of the Company’s Code of Professional Conduct,
which breach shall be deemed “material” if it results from an intentional act by
you and has a material detrimental effect on the Company’s reputation or
business; or


(vi)    any material breach by you of the Letter Agreement, this Exhibit A or of
any agreement regarding proprietary information and inventions, which breach, if
curable, is not cured within thirty (30) days following written notice of such
breach from the Company.


In the event that the Company terminates your employment for Cause, the Company
shall provide written notice to you of that fact prior to, or concurrently with,
the termination of employment. Failure to provide written notice that the
Company contends that the termination is for Cause shall constitute a waiver of
any contention that the termination was for Cause, and the termination shall be
irrebuttably presumed to be an involuntary termination without Cause, unless,
within thirty (30) days following the termination, the Company first discovers
facts that would have established “Cause” for termination, those facts were not
known by the Company at the time of the termination, and the Company provides
you with written notice, including the facts establishing that the purported
“Cause” was not known at the time of the termination, within 30 days of such
discovery.


(b)    “Change in Control Period” shall mean the period commencing on the
earlier of: (i) 60 days prior to the date of consummation of the Change in
Control; (ii) the date of the first public announcement of a definitive
agreement that would result in a Change in Control (even though still subject to
approval by the Company’s stockholders and other conditions and contingencies);
or (iii) the date of the public announcement of a tender offer that is not
approved by the Incumbent Directors and ending on the one-year anniversary date
of the consummation of the Change in Control.


(c)
“Change in Control Period Good Reason” shall mean any of the following
conditions:



(i)    a material decrease in your base salary other than as part of any
across-the-board reduction applying to all employees of an acquiror;







--------------------------------------------------------------------------------




(ii)    a material, adverse change in your title, authority, responsibilities or
duties, as measured against your title, authority, responsibilities or duties
immediately prior to such change; provided that for purposes of this subsection
(ii), in addition to any other material, adverse change



in title, authority, responsibilities or duties, a material diminution in the
authority, duties, or responsibilities of the supervisor to whom you are
required to report shall constitute an event of “Change in Control Period Good
Reason”;


(iii)    the relocation of your principal workplace to a location greater than
fifty (50) miles from the prior workplace;


(iv)    any material breach by the Company of any provision of the Letter
Agreement or this Exhibit A, which breach is not cured within thirty (30) days
following written notice of such breach from you; or


(v)    any failure of the Company to obtain the assumption (by operation of law
or by contract) of the Letter Agreement or this Exhibit A by any successor or
assign of the Company;


provided that you shall have provided written notice to the Company of the
existence of the condition constituting Change in Control Period Good Reason
within 90 days of the initial existence of the condition.


(d)    “Incumbent Directors” shall mean members of the Company’s Board of
Directors (the “Board”) who either (i) are members of the Board as of the date
hereof, or (ii) are elected, or nominated for election, to the Board with the
affirmative vote of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of members of the Board).


(e)
“Involuntary Termination” shall mean the occurrence of one of the following:



(i)    termination by the Company of your employment with the Company for any
reason other than Cause or permanent disability (within the meaning of Section
22(e)(3) of the Code), at any time; or


(ii)    your resignation from employment for Change in Control Period Good
Reason within six months following the occurrence of the event constituting
Change in Control Period Good Reason.


(f)    “Proprietary Information” is information that was developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to the Company, which has commercial value in the
Company’s business. “Proprietary Information” includes, but is not limited to,
software programs and subroutines, source and object code, algorithms, trade
secrets, designs, technology, know-how, processes, data, ideas, techniques,
inventions (whether patentable or not), works of authorship, formulas, business
and product development plans, vendor lists, customer lists, terms of
compensation and performance levels of Company employees, and other information
concerning the Company’s actual or anticipated business, research or
development, or which is received in confidence by or for the Company from
another person or entity.


(g)    “Release” shall mean a general release of claims substantially in the
form attached as Exhibit B hereto.







--------------------------------------------------------------------------------




(h)    “Time-Based Equity Grant” shall mean any options, restricted stock
awards, restricted stock units and other equity awards at any particular time
that are subject to vesting based solely on your continued employment.



3.
Section 409A.



(a)    The benefits provided under this Exhibit A are intended to qualify for
the short-term deferral exception to Section 409A, described in the regulations
promulgated under Section 409A (the “Section 409A Regulations”) to the maximum
extent possible, and to the extent they do not so qualify, they are intended to
qualify for the involuntary separation pay plan exception to Section 409A
described in the Section 409A Regulations to the maximum extent possible. To the
extent Section 409A is applicable to the benefits provided under this Exhibit A,
such benefits are intended to comply with Section 409A, and shall be interpreted
and construed and shall be performed by the parties consistent with such intent,
and the Company shall have no right, without your consent, to accelerate any
payment or the provision of any benefits hereunder if such payment or provision
of such benefits would, as a result, be subject to accelerated tax or tax
penalties under Section 409A. To the extent any payment under this Exhibit A is
determined to be deferred compensation subject to Section 409A and the timing of
such payment is conditioned on the Release becoming effective, then to the
extent required to avoid penalty under Section 409A, any such payment that could
be paid in either of two taxable years shall be made in the second taxable year.


(b)    Without limiting the generality of the foregoing, if you are a “specified
employee” within the meaning of Section 409A, as determined under the Company’s
established methodology for determining specified employees, on the date of
termination of employment, then to the extent required in order to avoid
accelerated tax or tax penalties under Section 409A, amounts that would
otherwise be payable to you under this Exhibit A during the six-month period
immediately following such termination date shall instead be paid (together with
interest at the then current six-month LIBOR rate) on the first business day
after the first to occur of (i) the date that is six months following your
termination of employment and (ii) the date of your death.


(c)    Except as expressly provided otherwise in this Exhibit A, no
reimbursement payable to you pursuant to any provisions of this Exhibit A shall
be paid later than the last day of the calendar year following the calendar year
in which the related expense was incurred, and no such reimbursement during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, except, in each case, to the extent that the right to
reimbursement does not provide for a “deferral of compensation” within the
meaning of Section 409A.


(d)    For purposes of this Exhibit A, the terms “terminate,” “terminated” and
“termination” mean a termination of your employment that constitutes a
“separation from service” within the meaning of the rules of Section 409A.


4.
Section 280G.



(a)    If the payments and benefits provided to you under this Exhibit A, either
alone or together with other payments and benefits provided to you from the
Company (including, without limitation, any accelerated vesting thereof) (the
“Total Payments”), would constitute a “parachute payment” (as defined in Section
280G of the Code) and be subject to the excise tax (the “Excise Tax”) imposed
under Section 4999 of the Code, the Total Payments shall be reduced if and to
the extent that a reduction in the Total Payments would result in you retaining
a larger amount than if you received all of the Total Payments, in each case
measured on an after-tax basis (taking into account federal, state and local
income taxes and, if applicable, the Excise Tax). The determination of any
reduction in the Total Payments shall be made at the Company’s





--------------------------------------------------------------------------------




cost by the Company’s independent public accountants or another firm designated
by the Company, and may be determined using reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company shall



pay your costs incurred for tax, accounting and other professional advice in the
event of a challenge of any such reasonable, good faith interpretations by the
Internal Revenue Service.


(b)    In the case of a reduction in the Total Payments pursuant to Section
4(a), the Total Payments will be reduced in the following order: (i) payments
that are payable in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (ii) payments and benefits due in
respect of any equity valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and
(v) all other non-cash benefits not otherwise described in clauses (ii) or (iv)
will be next reduced pro-rata.


5.
Miscellaneous Provisions.



(a)    Entire Agreement. This Exhibit A constitutes the entire agreement between
the Company and you with respect to the subject matter hereof and supersedes all
prior negotiations, representations or agreements, whether written or oral, with
respect to such subject matter, including without limitation the Company’s
Senior Vice President Change in Control Severance Policy. Notwithstanding the
foregoing, this Exhibit A does not supersede or otherwise affect the terms of
any stock option, restricted stock, restricted stock unit award or other Company
stock-based award agreements between you and the Company to the extent not
modified by this Exhibit A. Any amounts payable under this Exhibit A shall be
reduced by any amounts paid in lieu of notice under the WARN Act or similar law.


(b)    No Waiver. The failure of the Company or you to insist upon strict
adherence to any term of this Exhibit A on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Exhibit A.


(c)    Severability. In the event that any one or more of the provisions of this
Exhibit A shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Exhibit A shall not be affected thereby.


(d)    Successors. This Exhibit A shall inure to the benefit of and be binding
upon the personal or legal representatives, executors, administrators,
successors (including successors to all or substantially all of the stock,
business and/or assets of the Company), heirs, distributees, devisees and
legatees of the Company and you.


(e)    Withholding Taxes. The Company may withhold from any amounts payable
under this Exhibit A such U.S. federal, state and local taxes as may be required
to be withheld pursuant to any applicable law or regulation.







--------------------------------------------------------------------------------




(f)    No Employment Rights. Your rights as an employee, and the rights of the
Company (and any of its affiliates) to discharge you as an employee, shall not
be enlarged or affected by reason of this Exhibit A. Nothing contained in this
Exhibit A shall be deemed to alter in any manner the management rights of the
Company with respect to your employment status, title or job duties or
responsibilities.



(g)    No Mitigation or Offset. You shall not be required to mitigate damages or
the amount of any payments under this Exhibit A by seeking other employment or
otherwise and, except as set forth in Section 1(d), in no event shall any amount
received by you following termination of employment serve to offset or otherwise
reduce any amount payable or benefit to be provided to you under this Exhibit A.


(h)    No Funding. The Exhibit A is intended to be an unfunded arrangement. All
payments under this Exhibit A are made from the Company’s general assets.
Benefits under this Exhibit A are not insured under Title IV of ERISA.


(i)    Governing Law. Any dispute, controversy, or claim of whatever nature
arising out of or relating to this Exhibit A or breach thereof shall be governed
by and under the laws of the State of New York, to be interpreted as a contract
between residents of the State of New York performed entirely within the State
of New York.







